Citation Nr: 0929135	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-01 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic obstructive respiratory disorder (COPD) prior to May 
2, 2007.

2.  Entitlement to a rating in excess of 30 percent for COPD 
since May 2, 2007.

3.  Entitlement to a compensable rating for chronic 
cervicitis.

4.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disorder (GERD).  

5.  Entitlement to service connection for a chronic headache 
disorder, claimed as migraines.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to July 
2005. 

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

As an initial matter, the Veteran submitted a copy of her DD-
214 and additional service treatment records and did not 
include a waiver.  The Board has, accordingly, reviewed the 
additional evidence but finds that there is no prejudice in 
proceeding with consideration of this case without affording 
the RO an opportunity to consider the evidence.  Of note, the 
DD-214 was previously submitted and considered by the RO and 
the treatment records do not relate to the claims on appeal.  
Therefore, the Board will proceed to adjudicate the claims.


FINDINGS OF FACT

1.  Prior to May 2, 2007, the Veteran's COPD was 
characterized by complaints of wheezing and the need for 
periodic treatment; objective findings include a predicted 
forced expiratory volume (FEV-1) of 88 percent and a forced 
expiratory volume to forced vital capacity ratio (FEV-1/FVC) 
of 92 percent; a FEV-1 and FEV1/FVC of 56 to 70 percent, or a 
diffusion capacity of carbon monoxide (DCLO(SB)) of 56 to 65 
percent is not shown.

2.  Since May 2, 2007, the Veteran's COPD has been 
characterized by complaints of wheezing and the need for 
periodic treatment; objective findings include a FEV-1 of 79 
percent, a FEV-1/FVC ratio of 83 percent, and a DCLO(SB) of 
65 percent; a FEV-1, FEV1/FVC or a DCLO(SB) of 40 to 55 
percent, or the need for monthly treatment of asthmatic 
exacerbations have not been shown.

3.  The Veteran's cervicitis has been characterized by 
complaints of irritation and pain and medical treatment; 
objective findings include improvement with treatment; 
uncontrolled symptoms are not shown.  

4.  The Veteran's GERD is characterized by complaints of 
reflux symptoms approximately 1-2 times per week.  
Persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation are not shown. 

5.  A chronic headache disorder is not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
COPD prior to May 2, 2007, were not met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.97, 
Diagnostic Codes (DC) 6602, 6604 (2008).

2.  The criteria for a rating in excess of 30 percent for 
COPD since May 2, 2007, have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.97, 
DCs 6602, 6604 (2008).

3.  The criteria for a 10 percent rating, but no higher, for 
cervicitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.116, DC 7612 (2008).

4.  The criteria for a rating in excess of 10 percent for 
GERD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.114, DCs 7399-7346 (2008).

5.  A chronic headache disorder, claimed as migraines, was 
not incurred in or aggravated by active service, and are not 
currently shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Finally, some of the Veteran's disability ratings have been 
increased during the course of this appeal.  The Court of 
Appeals for Veterans' Claims has held that a rating decision 
issued subsequent to a Notice of Disagreement (NOD) which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  Consequently, as the Veteran has not withdrawn 
the appeals, they remain in appellate status.

Entitlement to an Increased Rating for COPD

The Veteran is claiming entitlement to an increased rating 
for her COPD.  During the pendency of this appeal, VA amended 
the ratings schedule concerning respiratory conditions 
effective October 6, 2006.  VA added provisions that clarify 
the use of pulmonary function tests (PFTs) in evaluating 
respiratory conditions under DCs 6600, 6603, 6604, 6825-6833, 
and 6840-6845.  See 71 Fed. Reg. 52457 (Sept. 6, 2006).  A 
review of the regulatory changes reveals that such changes 
which are pertinent to this claim are non-substantive in 
nature.  

Prior to May 2, 2007.  Prior to May 2, 2007, the Veteran was 
rated at 10 percent for COPD under DCs 6602 (asthma) and 6604 
(COPD).  In order to warrant a rating in excess of 10 
percent, the evidence must show:

*	a FEV-1 of 56 to 70 percent predicted (30 percent under 
DCs 6602 & 6604);
*	a FEV-1/FVC ratio of 56 to 70 percent (30 percent under 
DCs 6602 & 6604);
*	a DCLO(SB) of 56 to 65 percent predicted (30 percent 
under DC 6604); or
*	daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication (30 percent 
under DC 6602).

Post-bronchodilator studies are required when PFTs are 
conducted for disability evaluation purposes, except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post-bronchodilator studies should 
not be done and states the reasons why.  38 C.F.R. § 4.96 
(2008).

Furthermore, ratings under DCs 6600 through 6817, and 6822 
through 6847 will not be combined with each other.  A single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  Id.

Here, the evidence does not indicate that a rating in excess 
of 10 percent for COPD or asthma prior to May 2, 2007, is 
warranted.  Specifically, pursuant to a medical evaluation 
board in May 2005 (slightly before her release from active 
duty), the Veteran underwent PFTs.  The post-bronchodilator 
FEV-1 result was 88 percent and the FEV-1/FVC ratio was 92 
percent.  A second PFT taken the next day, but the results 
were determined to be unreliable.  

No other PFTs were undertaken until she underwent a VA 
examination in May 2007.  Based on the only PFTs of record 
prior to May 2007, the Board finds that a rating in excess of 
10 percent is not warranted.

Outpatient evaluations in both April and June 2006 indicate 
that the Veteran used an Albuterol inhaler as necessary for 
her "occasional exacerbation of wheezing."  However, the 
evidence does not indicate that she needed to use the inhaler 
daily.  Therefore, an increased rating is not warranted on 
this basis.  Overall, based on a review of the evidence of 
record, a rating in excess of 10 percent prior to May 2, 
2007, is not warranted.

Since May 2, 2007.  Next, the Veteran's rating was increased 
to 30 percent, effective May 2, 2007, following the results 
of her PFT at a May 2007 VA examination.  In order to warrant 
a rating in excess of 30 percent since May 2, 2007, the 
evidence must show:

*	a FEV-1 of 40 to 55 percent predicted (60 percent under 
DCs 6602 & 6604); 
*	a FEV-1/FVC ratio of 40 to 55 percent (60 percent under 
DCs 6602 & 6604); 
*	DCLO(SB) of 40 to 55 percent predicted (60 percent under 
DC 6604); 
*	at least monthly visits to a physician for required care 
of exacerbations or intermittent (at least three courses 
in one year) courses of systemic (oral or parenteral) 
corticosteroids (60 percent under DC 6602); or
*	maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit) (60 percent under DC 6604).

In this case, the Board concludes that a rating in excess of 
30 percent since May 2, 2007, is not warranted.  
Specifically, at the PFT conducted during the May 2007 VA 
examination, the FEV-1 was 79 percent and the FEV-1/FVC ratio 
was 83 percent.  While the DCLO(SB) was only 65 percent, 
which formed the basis of the 30 percent rating, it does not 
support a rating in excess of 30 percent.  The evidence does 
not reflect maximum oxygen consumption testing.

Next, the evidence does not indicate that the Veteran has 
seen a physician for asthma exacerbations on a monthly basis.  
While she stated that she had seen a doctor several times in 
the past year, she did not indicate that such visits occurred 
at least monthly.  Next, as was noted above, she has used an 
Albuterol inhaler for occasional exacerbations, but the 
evidence does not indicate that she has required any courses 
of systemic corticosteroids.  Therefore, an increased rating 
is not warranted on these bases.  In sum, a rating in access 
of 30 percent is not warranted for the period since May 2007.

Entitlement to an Increased Rating for Chronic Cervicitis

The Veteran is currently rated at 0 percent for chronic 
cervicitis.  Disorders to the vagina, cervix and uterus are 
all rated under a common general rating formula addressing 
disease, injury or adhesions of female reproductive organs.  
Specifically, in order to warrant a compensable rating of 10 
percent for chronic cervicitis, the evidence must show 
symptoms that require continuous treatment.  See 38 C.F.R. 
§ 4.116, DC 7612 (2008).

The RO denied this claim on the basis that her VA treatment 
reports failed to document any prescribed antibiotics or 
antifungal cream to treat her symptoms.  However, the Board 
concludes that a 10 percent rating is warranted.  
Specifically, at her VA examination in May 2007, she 
indicated that her symptoms improved with antibiotics, but 
would then recur.  The examiner observed that continuous 
treatment was required.  Given these observations and 
affording the Veteran the benefit of the doubt, a 10 percent 
rating is warranted.

Next, the Board must consider whether a rating in excess of 
10 percent is warranted.  In order to warrant a rating in 
excess of 10 percent, the evidence must show symptoms that 
are not controlled by continuous treatment (30 percent under 
DC 7612).

In this case, however, the Board concludes that a rating in 
excess of 10 percent is not warranted.  Outpatient treatment 
records reflect a normal vagina and uterus on physical 
examination in April 2006.  The VA examination in May 2007 
indicated that the Veteran's symptoms typically improved with 
treatment and that her symptoms were at least partially 
controlled.  Given these observations, the Veteran's symptoms 
were controlled to at least some degree.  Therefore, an 
increased rating is not warranted on this basis.  

Entitlement to an Increased Rating for GERD

The Veteran is claiming entitlement to a rating in excess of 
10 percent for GERD.  As an initial matter, the Board notes 
that when a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2008).  In that respect, GERD 
is analogous to hiatal hernia under DC 7346.

Under this diagnostic code, in order to warrant a rating in 
excess of 10 percent, the evidence must show persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health (30 
percent under DC 7346).  

Here, the evidence does not indicate that a rating in excess 
of 10 percent is warranted.  In May 2006, the Veteran 
complained of, among other things, heartburn.  She 
subsequently denied bowel changes, melena, anorexia, nausea, 
or vomiting.  Otherwise, outpatient treatment records reflect 
a normal abdominal evaluation.

Notably, her VA examination in May 2007 indicated that 
treatment with anti-reflux medication improved her symptoms.  
Symptoms appeared only 1-2 times per week and were not 
persistent.  Moreover, dysphagia, pyrosis, regurgitation and 
arm or shoulder pain were not noted.  Based on the evidence 
above, an increased rating is not warranted. 

With respect to all three of the Veteran's claims, the Board 
has also considered her statements that her disabilities are 
worse.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  She is 
not, however, competent to identify a specific level of 
disability for COPD, cervicitis, or GERD according to the 
appropriate diagnostic codes.  See Robinson v. Shinseki, 557 
F.3d 1355 (2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's disabilities-has been provided by the medical 
personnel who have examined her during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which these disabilities are evaluated.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

The Veteran has been employed essentially since her release 
from active duty, and it appears that she is also a student.  
Moreover, the May 2007 VA examination indicated that none of 
her disabilities significantly affected her ability to work.  
Therefore, since the evidence did not indicate that she was 
either unable to work or that she had been hospitalized due 
to her disabilities, the Board finds that referral for an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

	Service treatment records reflect that the Veteran was 
treated in June 2003 with complaints of a headache, 
particularly near her right eye.  The complaint was not 
diagnosed as a migraine, nor was there was any follow-up 
treatment.  In November 2004, she again sought treatment for 
a headache accompanied by nausea.  She was instructed to 
rest, and there was no follow-up treatment.  Additionally, no 
migraines or chronic head pain was noted upon her release 
from active duty in July 2005.
	
	The only post-service evidence of headaches is from May 2006, 
but she was not diagnosed with migraines, or any other 
headache disorder, at that time, and there was no follow-up 
treatment.  The Board notes that, for entitlement to 
compensation, the evidence must show the existence of a 
disability.  In the absence of an identified disease or 
injury, service connection may not be granted.  Brammer, 3 
Vet. App. at 225.

At this time, there is no competent evidence of migraines or 
other headache disorder.  At best, there are complaints of 
symptomatology without underlying pathology.  Symptoms alone 
cannot be compensable without an in-service disease or injury 
to which the pain can be connected by competent evidence.  
See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).  
As a consequence, this appeal is denied.
 
Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  
	
	The Veteran's increased rating claims arise from her 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Regarding the service connection claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in June 2005 that fully addressed all notice elements and was 
sent prior to the initial RO decision in this matter.  The 
letter informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained the Veteran's service treatment 
records and VA outpatient treatment records.  Further, she 
submitted private treatment records.  Next, a specific VA 
medical examination pertinent to the issues on appeal was 
obtained in May 2007.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for COPD prior to May 2, 
2007, is denied. 

A rating in excess of 30 percent for COPD since May 2, 2007, 
is denied.

A 10 percent rating, but no more, for cervicitis is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits

A rating in excess of 10 percent for GERD is denied.

Service connection for a chronic headache disorder, claimed 
as migraines, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


